FILED
                           NOT FOR PUBLICATION                           SEP 19 2012

                    UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10597

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00401-PMP-
                                                 PAL-1
  v.

LARRY GOODALL,                                   MEMORANDUM*

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                         Submitted September 10, 2012**
                               Las Vegas, Nevada

Before: ARNOLD***, RAWLINSON, and BYBEE, Circuit Judges.

       Appellant Larry Goodall (“Goodall”) appeals the district court’s denial of

his motion to withdraw his plea of guilty to one count of transportation of a minor

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
               The Honorable Morris S. Arnold, Senior Circuit Judge for the Eighth
Circuit, sitting by designation.
for prostitution under 18 U.S.C. § 2421. The facts of this case are known to the

parties. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Federal Rule of Criminal Procedure 11(d)(2)(B), permits withdrawal if the

defendant “can show a fair and just reason” for his request. Fed. R. Crim. P.

11(d)(2)(B). “We review the denial of a motion to withdraw a plea for abuse of

discretion.” United States v. Mayweather, 634 F.3d 498, 504 (9th Cir. 2010).

      Goodall has not demonstrated a “fair and just reason” for withdrawal. There

is extensive evidence in the record demonstrating Goodall’s guilt, and Goodall

received a substantially shorter sentence than he would have had he been convicted

of the three other charges that the government dropped under the terms of the plea

agreement.

      AFFIRMED.




                                         2